Fourth Court of Appeals
                               San Antonio, Texas
                                     October 19, 2016

                                   No. 04-16-00354-CR

                                 Tiffany Nicole CANTU,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR9814
                         Honorable Steve Hilbig, Judge Presiding


                                     ORDER

       Appellant’s motion for extension of time to file their brief is GRANTED.    The
appellant’s brief is due on October 26, 2016.


                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court